UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7092


ADAM C. PUGH,

                Plaintiff - Appellant,

          v.

MS. EVANS, Captain; JEFF WILLIAMS, Sergeant; MS. LINDA,
Nurse; OFFICER SULLIVAN; OFFICER HICKMAN; OFFICER BOHEMER;
OFFICER CAISON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03239-D)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam C. Pugh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam    C.    Pugh   appeals   the    district   court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the    record    and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Pugh v. Evans, No. 5:11-ct-03239-D (E.D.N.C. June 20,

2012).     We deny Pugh’s motion for appointment of counsel.                We

dispense    with    oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2